Citation Nr: 9927514	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-08 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had periods of active service from December 1942 
to September 1945, November 1946 to April 1949, and June 1949 
to June 1958.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, in February 1998 which denied the 
claimed benefits.  


REMAND

On review of the claims file, the Board notes that the 
veteran, who is currently a resident of North Carolina, has a 
power of attorney in favor of the California Department of 
Veterans Affairs.  It does not appear that the veteran's 
accredited representative was provided an opportunity to 
submit additional evidence or argument in support of the 
veteran's claim.  See 38 C.F.R. § 20.600 (1998).  Although 
the veteran is no longer a resident of California, the power 
of attorney remains in effect and it would be prejudicial to 
the veteran for the Board to proceed with appellate 
consideration of his claim under such circumstances.  

Also, in his substantive appeal, received in January 1998, 
the veteran specifically requested consideration of an 
extraschedular rating for his bilateral hearing loss 
disability.  Although the statement of the case set forth the 
regulation, it did not discuss whether or not referral for 
consideration of such a rating was warranted.  These due 
process deficiencies must be addressed before the Board can 
consider the merits of the veteran's claim.  Therefore, this 
case is REMANDED for the following actions:  

1.  The RO should consider the veteran's 
assertions regarding assignment of an 
extraschedular rating for his service-
connected bilateral hearing loss.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning that sub-issue.  

2.  The RO should contact the veteran's 
accredited representative, the California 
Department of Veterans Affairs, regarding 
submission of additional evidence and 
argument in support of the veteran's 
claim.  Should the representative decline 
to represent a veteran who no longer 
resides in California, the veteran should 
be made aware of that fact and be given 
the opportunity to seek other 
representation.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to provide the veteran 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


